  Case 18-28968          Doc 22     Filed 11/20/18 Entered 11/20/18 07:36:53           Desc Main
                                      Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TENNESSEE
                                     MEMPHIS DIVISION

    In Re:                                                       Case No. 18-28968

    SOPHIA D. FOWLER,                                            Chapter 13

              DEBTOR(S).

  OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION REGARDING
   REAL PROPERTY LOCATED AT 4150 MEADOW CHASE COVE, MEMPHIS,
                         TENNESSEE 38115

          COMES NOW, Wells Fargo Bank, N.A., for just cause, and files this written objection to

confirmation pursuant to 11 USC 1324. Wells Fargo Bank, N.A. objects and asks that a hearing

be held and for grounds says that the plan was not made in good faith; that the plan is unfeasible;

that the plan understates the arrears owed to Wells Fargo Bank, N.A.

WHEREFORE, PREMISES CONSIDERED, Creditor prays:

          1. That confirmation be denied.

          2. That Wells Fargo Bank, N.A. be awarded its attorney fees and costs incurred in this

action.

          3. For any and all further relief to which it may be entitled.

                                         Respectfully submitted,

                                           /s/ Jonathan Blake Davis
                                           Jonathan Blake Davis, Attorney for Creditor, Bar # 34662
                                           jodavis@logs.com |704-831-2392
                                           Shapiro & Ingle, LLP
                                           10130 Perimeter Pkwy, Suite 400
                                           Charlotte, NC 28216
                                           Phone: 704-333-8107 | Fax: 704-333-8156
                                           Supervisory Attorney Contact: Bonnie Culp
                                           bculp@logs.com | 704-249-0065
                                           Electronic Service Notifications: tnecf@logs.com
  Case 18-28968       Doc 22    Filed 11/20/18 Entered 11/20/18 07:36:53           Desc Main
                                  Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and exact copy of the foregoing Objection to
Confirmation has been electronically served or mailed, postage prepaid on November 19, 2018

    James D. Gentry
    Gentry Arnold, PLLC
    5100 Poplar Avenue, Suite 2008
    Memphis, TN 38137

    Sophia D. Fowler
    4150 Meadow Chase Cove
    Memphis, TN 38115

    Sylvia F. Brown
    200 Jefferson Ave. Suite #1113
    Memphis, TN 38103

                                       /s/ Jonathan Blake Davis
                                       Jonathan Blake Davis, Attorney for Creditor, Bar # 34662
                                       jodavis@logs.com |704-831-2392
                                       Shapiro & Ingle, LLP
                                       10130 Perimeter Pkwy, Suite 400
                                       Charlotte, NC 28216
                                       Phone: 704-333-8107 | Fax: 704-333-8156
                                       Supervisory Attorney Contact: Bonnie Culp
                                       bculp@logs.com | 704-249-0065
                                       Electronic Service Notifications: tnecf@logs.com
